      CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

 LEAGUE OF WOMEN VOTERS OF
 MINNESOTA EDUCATION FUND
 and VIVIAN LATIMER TANNIEHILL,
                         Plaintiffs,

 v.                                            Case No. 0:20-cv-01205-ECT-TNL

 STEVE SIMON, in his official capacity
 as Secretary of State of Minnesota,
                                  Defendant,
 DONALD J. TRUMP FOR
 PRESIDENT, INC., REPUBLICAN
 NATIONAL COMMITTEE, and
 REPUBLICAN PARTY OF
 MINNESOTA,
         [Proposed] Intervenor-Defendants.

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO INTERVENE
 AS DEFENDANTS BY DONALD J. TRUMP FOR PRESIDENT, INC.,
     THE REPUBLICAN NATIONAL COMMITTEE, AND THE
            REPUBLICAN PARTY OF MINNESOTA
       The Court should allow Movants, Donald J. Trump for President, Inc., the

Republican National Committee, and the Republican Party of Minnesota, to intervene

as defendants in this case. As the Democratic Party recently observed, “political parties

usually have good cause to intervene in disputes over election rules.” Issa v. Newsom,

Doc. 23 at 2, No. 2:20-cv-01044-MCE-CKD (E.D. Cal. June 8, 2020). That is why, in

the recent spate of litigation over COVID-19, the Democratic and Republican parties




                                           1
      CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 2 of 14



have been granted intervention every time they’ve moved for it.* This Court should do

the same here for two independent reasons.

       First, Movants satisfy the criteria for intervention as of right under Rule 24(a)(2).

Their motion is timely; the complaint was filed barely a month ago, this litigation is still

in its infancy, and no party will be prejudiced by intervention at this early stage. Movants

also have a clear interest in protecting their candidates, voters, and resources from the

parties’ last-minute attempt to fundamentally alter Minnesota election law. Finally, no

other party adequately represents Movants’ interests. The existing Defendants have

demonstrated an unwillingness to defend the law, as evidenced by the consent decree.

Movants’ intervention will provide the only adversarial testing of that decree—and likely

the rest of the case.

       Second, and alternatively, the Court should grant Movants’ permissive

intervention under Rule 24(b). Again, this motion is timely. Movants’ defenses share



       *
          See, e.g., Issa v. Newsom, 2020 WL 3074351, at *4 (E.D. Cal. June 10, 2020) (granting
intervention to the DCCC and the Democratic Party of California); Nielsen v. DeSantis, Doc. 101, No.
4:20-cv-236-RH (N.D. Fla. May 28, 2020) (granting intervention to the Republican National
Committee, NRCC, and Republican Party of Florida); Priorities USA v. Nessel, 2020 WL 2615504, at
*5 (E.D. Mich. May 22, 2020) (granting intervention to the RNC and Republican Party of Michigan);
Thomas v. Andino, 2020 WL 2306615, at *4 (D.S.C. May 8, 2020) (granting intervention to the South
Carolina Republican Party); Corona v. Cegavske, Order Granting Mot. to Intervene, No. CV 20-OC-
644-1B (Nev. 1st Jud. Dist. Ct. Apr. 30, 2020) (granting intervention to the RNC and Nevada
Republican Party); League of Women Voters of Va. v. Va. State Bd. of Elections, Doc. 57, No. 6:20-cv-24-
NKM (W.D. Va. Apr. 29, 2020) (granting intervention to the Republican Party of Virginia); Paher v.
Cegavske, 2020 WL 2042365, at *2 (D. Nev. Apr. 28, 2020) (granting intervention to four Democratic
Party entities); Democratic Nat’l Comm. v. Bostelmann, 2020 WL 1505640, at *5 (W.D. Wis. Mar. 28, 2020)
(granting intervention to the RNC and Republican Party of Wisconsin); Gear v. Knudson, Doc. 58, No.
3:20-cv-278 (W.D. Wis. Mar. 31, 2020) (same); Lewis v. Knudson, Doc. 63, No. 3:20-cv-284 (W.D. Wis.
Mar. 31, 2020) (same).

                                                   2
     CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 3 of 14



common questions of law and fact with the existing parties, and intervention will result

in no delay or prejudice. The Court’s resolution of the important questions here will

have significant implications for Movants as they work to ensure that candidates and

voters have the undeterred opportunity to participate in fair elections, both in the

August primary and the November election.

       Whether under Rule 24(a)(2) or (b), Movants should be allowed to intervene as

defendants.

                 INTERESTS OF PROPOSED INTERVENORS
       Movants are a political campaign and political committees who support

Republicans in Minnesota. Donald J. Trump for President, Inc., is the principal

committee for President Donald J. Trump’s reelection campaign. The Republican

National Committee is a national committee as defined by 52 U.S.C. §30101. It manages

the Republican Party’s business at the national level, supports Republican candidates

for public office at all levels, coordinates fundraising and election strategy, and develops

and promotes the national Republican platform. The Republican Party of Minnesota is

a recognized political party that works to promote Republican values and to assist

Republican candidates in obtaining election to partisan federal, state, and local office.

All three Movants have interests—their own and those of their members—in the rules

governing Minnesota elections.




                                             3
     CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 4 of 14




                                     ARGUMENT
I.     Movants are entitled to intervene as of right.
       Rule 24 is “liberally construed with all doubts resolved in favor of the proposed

intervenor.” South Dakota ex rel. Barnett v. U.S. Dep’t of Interior, 317 F.3d 783, 785 (8th

Cir. 2003). Under Rule 24(a)(2), this Court must grant intervention as of right if:

       1.     The motion is timely;
       2.     Movants have a legally protected interest in this action;
       3.     This action may impair or impede that interest; and
       4.     No existing party adequately represents Movants’ interests.

Nat’l Parks Conservation Ass’n v. EPA, 759 F.3d 969, 975 (8th Cir. 2014). Movants satisfy

each of these requirements.

       A.     The motion is timely.
       The Court considers four factors in determining the timeliness of a motion to

intervene: (1) the progress of the litigation at the time of the motion; (2) the prospective

intervenor’s prior knowledge of the action; (3) the reason for any delay in seeking

intervention; and (4) the likelihood of prejudice to the parties. United States v. Ritchie

Special Credit Investments, Ltd., 620 F.3d 824, 832 (8th Cir. 2010). These factors all favor

Movants.

       Movants filed this motion early—only one month after the complaint was filed

and a week after the answer. See e.g., North Dakota v. Heydinger, 288 F.R.D. 423, 429 (D.

Minn. 2012) (motion filed over one year after the answer was timely); Planned Parenthood

Minn., N.D., S.D. v. Daugaard, 836 F. Supp. 2d 933, 939 (D.S.D. 2011) (motion filed

over one month after complaint was “early” and therefore timely); S.D. Farm Bureau,


                                             4
     CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 5 of 14



Inc. v. South Dakota, 189 F.R.D. 560, 563 (D.S.D. 1999) (motion filed three months after

complaint was timely). This litigation has not substantially progressed—briefing on the

preliminary-injunction stopped, the court has made no substantive rulings, and the

parties proposed the consent decree only four days ago. See, e.g., Heydinger, 288 F.R.D.

at 429 (motion filed after the court had ruled on a motion to dismiss was timely);

Daugaard, 836 F. Supp. 2d at 939 (motion filed after court had granted plaintiffs’ motion

for preliminary injunction was timely); S.D. Farm Bureau, 189 F.R.D. at 563 (motion

filed before any substantive briefing was timely). Movants entered this litigation by filing

their emergency motion to continue immediately after learning of the consent decree

and securing counsel, followed directly by this motion to intervene. See Taylor v. Sw. Bell

Tel. Co., 251 F.3d 735, 741 (8th Cir. 2001) (motion filed eleven days after proposed

intervenors learned of an injunction was timely).

       Nor will Movants’ intervention prejudice the parties. The parties’ proposed

consent decree weighs in favor of granting intervention. “Prejudice that results from

the mere fact that a proposed intervenor opposes one’s position and may be unwilling

to settle always exists when a party with an adverse interest seeks intervention.” United

States v. Union Elec. Co., 64 F.3d 1152, 1159 (8th Cir. 1995). Yet that kind of “prejudice”

does not factor into the analysis because “Rule 24(a) protects precisely this ability to

intervene in litigation to protect one’s interests.” Id. Therefore, “the court [should] not

consider any delay in entry of the Consent Decree because the intervenors oppose its

entry as presenting any bar to intervention.” Id.; see also EPA v. City of Green Forest, 921

                                             5
     CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 6 of 14



F.2d 1394, 1401 (8th Cir. 1990) (reversing the district court’s denial of intervention

because “the existence of the proposed consent decree resulted in a change in

circumstances that made a renewed motion for intervention legitimate”).

       If Movants are not allowed to intervene, however, their interests in this case will

be irreparably harmed by the consent decree that suspends Minnesota law in the

upcoming August primary. Their motion is thus timely.

       B.     Movants have protected interests in this action.
       Movants also have “a recognized interest in the subject matter of the litigation.”

Nat’l Parks, 759 F.3d at 975. Movants’ interest is both “legally protectable” and “bound

up with the subject matter of the litigation.” United States v. Metro. St. Louis Sewer Dist.,

569 F.3d 829, 839-40 (8th Cir. 2009).

       Movants’ interests in this action are, at a minimum, equal to Plaintiffs’. Like

Plaintiffs, Movants work to “encourage[] informed and active participation in

government, work[] to increase understanding of major public policy issues, and

influence[] public policy through education and advocacy.” Compl. 3. Like Plaintiffs,

Movants “[have] numerous members throughout Minnesota who are registered to

vote” and “[will have] to divert resources away from [their] core activities” if the consent

decree is granted. Compl. 15. Like Plaintiffs, Movants “[have] a strong interest in

ensuring that the voters it registers can cast a ballot” with confidence and without

confusion. Compl. 16. And like Plaintiffs, Movants “have a legitimate interest in




                                             6
     CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 7 of 14



preventing fraud and the appearance of fraud in elections” by defending existing

law, especially if Defendants will not do so. Compl. 16.

       But even considered in isolation, Movants have “direct” and “significant”

interests in the continued enforcement of state laws governing witness requirements,

absentee ballots, and voter identification, as those laws are designed to serve “the

integrity of [the] election process,” Eu v. San Fran. Cty. Democratic Cent. Comm., 489 U.S.

214, 231 (1989), and the “orderly administration” of elections, Crawford v. Marion Cty.

Election Bd., 553 U.S. 181, 196 (2008) (op. of Stevens, J.). Federal courts “routinely” find

that political parties have interests supporting intervention in litigation regarding

elections and election procedures. Issa, 2020 WL 3074351, at *3. Indeed, given their

inherent and broad-based interest in elections, usually “[n]o one disputes” that a

political party “meet[s] the impaired interest requirement for intervention as of right.”

Citizens United v. Gessler, 2014 WL 4549001, *2 (D. Col. Sept. 15, 2014). That is certainly

true where, as here, “changes in voting procedures could affect candidates running as

Republicans and voters who [are] members of the … Republican Party.” Ohio Democratic

Party v. Blackwell, 2005 WL 8162665, *2 (S.D. Ohio Aug. 26, 2005); see id. (under such

circumstances, “there [was] no dispute that the Ohio Republican Party had an interest

in the subject matter of this case”).

       In short, because Movants’ candidates “actively seek [election or] reelection in

contests governed by the challenged rules,” and because their members’ ability to

participate in those elections is governed by the challenged rules, Movants have an

                                             7
     CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 8 of 14



interest in “demand[ing] adherence” to those requirements. Shays v. FEC, 414 F.3d 76,

88 (D.C. Cir. 2005).

       C.     This action threatens to impair Movants’ interests.
       Movants are “so situated that disposing of [this] action may as a practical matter

impair or impede [their] ability to protect [their] interest.” Fed. R. Civ. P. 24(a)(2).

Movants “do not need to establish that their interests will be impaired,” “only that the

disposition of the action ‘may’ impair or impede their ability to protect their interests.”

Brumfield v. Dodd, 749 F.3d 339, 344 (5th Cir. 2014). This language in Rule 24 is

“obviously designed to liberalize the right to intervene in federal actions.” Nuesse v.

Camp, 385 F.2d 694, 701 (D.C. Cir. 1967).

       Here, the risks to Movants’ interests are plain. If this court enters the consent

decree, then the rules surrounding absentee ballots will be upended just weeks before

the August primary. And the consent decree—which would place this Court’s

imprimatur on the notion that Plaintiffs’ claims have likely merit, see Doc. 24 at 4-5—

will be used as a precedent to obtain the same relief for the November election.

       Movants’ interests will plainly “suffer if the Government were to lose this case,

or to settle it against [Movants’] interests.” Mausolf v. Babbitt, 85 F.3d 1295, 1302-03 (8th

Cir. 1996). Not only would it undercut democratically enacted laws that protect voters

and candidates (including Movants’ members), it would change the “structur[e] of th[e]

competitive environment” and “fundamentally alter the environment in which

[Movants] defend their concrete interests (e.g. their interest in … winning [election or]


                                             8
     CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 9 of 14



reelection).” Shays, 414 F.3d at 85-86. These late changes also threaten to confuse voters

and undermine confidence in the electoral process. See Purcell v. Gonzalez, 549 U.S. 1, 4-

5 (2006) (“Court orders affecting elections … can themselves result in voter confusion

and consequent incentive to remain away from the polls. As an election draws closer,

that risk will increase.”). In addition to that independent harm, Movants will be forced

to spend substantial resources informing Republican voters of changes in the law,

fighting inevitable confusion, and galvanizing participation in the wake of the

“consequent incentive to remain away from the polls.” Id.; accord Pavek v. Simon, 2020

WL 3183249, at *10 (D. Minn. June 15, 2020).

       Moreover, “as a practical matter,” Fed. R. Civ. P. 24(a)(2), “[s]uccess by

[Plaintiffs] in the whole litigation would impair the proposed intervenors’ interests” and

could prevent Movants from defending their rights at all. South Dakota v. Ubbelohde, 330

F.3d 1014, 1025 (8th Cir. 2003). Even setting aside the long-term effects on the integrity

of elections and public confidence in the electoral process, this proceeding might be the

only time that Movants can litigate the consent decree. The primary is weeks away. See

Compl. 2. In a very real sense, then, this Court’s decision could be the final word on

the laws governing the next election. Because the “very purpose of intervention is to

allow interested parties to air their views so that a court may consider them before making

potentially adverse decisions,” Brumfield, 749 F.3d at 345 (emphasis added), the “best”

course—and the one that Rule 24 “implements”—is to give “all parties with a real stake




                                            9
    CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 10 of 14



in a controversy … an opportunity to be heard” in this suit, Hodgson v. United Mine

Workers of Am., 473 F.2d 118, 130 (D.C. Cir. 1972).

       D.     The parties do not adequately represent Movants’ interests.
       Finally, Movants “[are] not adequately represented by the existing parties.” Nat’l

Parks, 759 F.3d at 975. Inadequacy is not a demanding showing. Movants need meet

“only a ‘minimal burden of showing that [their] interests are not adequately represented

by the parties.’” Barnett, 317 F.3d at 785. While that burden increases “when a party

already in the suit has an obligation to represent the interests of the party seeking to

intervene,” Movants can meet the burden by “showing that [their] interests actually

differ from or conflict with the government’s interests.” Id. Where “the Government

has waived and failed to enforce [the law],” it is clear that “the Government [is] not

adequately representing the [Movants’] interests.” Mausolf, 85 F.3d at 1303.

       Movants’ and Defendant’s interests have already diverged in this litigation. After

initially opposing Plaintiffs’ claims, Defendant now takes the position that the

challenged laws are likely unconstitutional and has agreed to “not enforce … Minn.

Stat. §203B.07, Minn. Stat. §204B.45, and their implementing regulations.” Consent

Decree 6. Defendant adopted this position despite numerous arguments available in

defense of the law, including those made by the Seventh Circuit when it stayed an

injunction against a similar requirement. See Democratic Nat’l Comm. v. Bostelmann, Doc.

4-1 at 25, No. 20-1539 (7th Cir. April 3, 2020). Defendants also failed to invoke the

Purcell principle, which easily forecloses Plaintiffs’ ability to get a preliminary injunction


                                             10
      CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 11 of 14



so close to the August primary. Republican Nat’l Comm. v. Democratic Nat'l Comm., 140 S.

Ct. 1205, 1207 (2020); e.g., Husted v. Ohio State Conference of NAACP, 573 U.S. 988 (2014)

(staying a lower-court order that changed election laws 61 days before election day).

       Movants, by contrast, affirmatively seek to enforce the witness-signature

requirement and prevent last-minute changes to Minnesota’s election law. It is therefore

self-evident that “[Movants’] interests actually differ from or conflict with the

government’s interests.” Barnett, 317 F.3d at 786. And Movants’ interests will continue

to differ from Defendant’s as this litigation proceeds on the consent decree, the merits

as applied to the November elections, and any appeals.

       Movants occupy an adversarial position in this case that no existing party serves.

Their “intervention [is] vital to the defense of the law[s] at issue” in this case. Miracle v.

Hobbs, 333 F.R.D. 151, 155 (D. Ariz. 2019) (citing Horne v. Flores, 557 U.S. 433, 433

(2009)). Movants should thus be granted intervention as of right.

II.    Alternatively, Movants are entitled to permissive intervention.
       Even if Movants were not entitled to intervene as of right under Rule 24(a), this

Court should grant them permissive intervention under Rule 24(b). Exercising broad

judicial discretion, courts grant permissive intervention when the movant has “a claim

or defense that shares with the main action a common question of law or fact.” Fed. R.

Civ. P. 24(b). The court also must consider “whether the intervention will unduly delay

or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).




                                             11
     CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 12 of 14



       The requirements of Rule 24(b) are met here. As explained, Movants filed a

timely motion. Supra I.A. And Movants will raise defenses that share many common

questions with the parties’ claims and defenses—including whether COVID-19 means

that Minnesota’s well-established election laws now create an unconstitutional burden

on the right to vote. See Compl. 23-27. Plaintiffs allege that the challenged laws are

unconstitutional. Compl. 27. Movants, on the other hand, directly reject those

allegations, contending not only that Minnesota’s longstanding laws are constitutional,

but also that Plaintiffs’ desired relief would undermine the interests of Movants and

their members. “[T]he situations, interests, and even [some of] the claims of the plaintiff

and applicants are virtually identical.” Minn. Pub. Interest Research Grp. v. Selective Serv. Sys.,

557 F. Supp. 923, 924 (D. Minn. 1983); see also Franconia Minerals (US) LLC v. United

States, 319 F.R.D. 261, 268 (D. Minn. 2017) (recognizing that “permissive intervention

was warranted where movant presented defenses that were ‘directly responsive’ to the

plaintiff's claims” (quoting Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1110-11

(9th Cir. 2002))); Builders Ass’n of Greater Chicago v. Chicago, 170 F.R.D. 435, 441 (N.D.

Ill. 1996) (permissive intervention is appropriate where “applicants’ interest in the

litigation is the mirror-image” of an original party’s interest).

       Movants’ intervention will not unduly delay this litigation or prejudice anyone.

Movants swiftly moved to intervene while the “case is in its earliest stages,” Franconia

Minerals, 319 F.R.D. at 268, and their participation will add no delay beyond the norm

for multiparty litigation. After all, Plaintiffs put the constitutionality of the laws at issue

                                                12
     CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 13 of 14



and “can hardly be said to be prejudiced by having to prove a lawsuit [they] chose to

initiate.” Security Ins. Co. of Hartford v. Schipporeit, Inc., 69 F.3d 1377, 1381 (7th Cir. 1995).

And even if Movants’ entry might “increase the burden on the original litigants … that

alone is insufficient to warrant denial of the motion to intervene—the addition must be

‘unduly’ burdensome, not just burdensome.” Franconia Minerals, 319 F.R.D. at 268.

Movants commit to submitting all filings in accordance with whatever briefing schedule

the Court imposes, “which is a promise” that undermines claims of undue delay.

Emerson Hall Assocs., LP v. Travelers Casualty Ins. Co. of Am., 2016 WL 223794, *2 (W.D.

Wis. Jan. 19, 2016).

       Allowing Movants to intervene will promote consistency and fairness in the law,

as well as efficiency in this case. It would allow “the Court … to profit from a diversity

of viewpoints as they illuminate the ultimate questions posed by the parties,” Franconia

Minerals, 319 F.R.D. at 268, thus preventing protracted piecemeal litigation and the

possibility of conflicting legal decisions. Allowing intervention by political parties in a

“time-sensitiv[e]” “election-related dispute” also preempts the delay that otherwise

results from sorting out Movants’ rights on appeal. See Jacobson v. Detzner, 2018 WL

10509488 (N.D. Fla.) (“[D]enying [Republican Party organizations’] motion [to

intervene] opens the door to delaying the adjudication of this case’s merits for

months—if not longer”); Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370, 377

(1987) (“[W]hen an order prevents a putative intervenor from becoming a party in any

respect, the order is subject to immediate review.”); McLean v. Arkansas, 663 F.2d 47,

                                               13
    CASE 0:20-cv-01205-ECT-TNL Document 38 Filed 06/20/20 Page 14 of 14



48 (8th Cir. 1981) (similar). Where a court has doubts, “the most prudent and efficient

course of action” is to allow permissive intervention. Lac Courte Oreilles Band of Lake

Superior Chippewa Indians of Wis. v. United States, 2002 WL 32350046, *3 (W.D. Wis. Nov.

20, 2002).

                                     CONCLUSION
      The Court should grant Movants’ motion and allow them to intervene as

defendants.

Dated: June 20, 2020                               Respectfully submitted,

                                                    /s/ Cameron T. Norris     T
                                                   Thomas R. McCarthy (pro hac vice)
                                                   Cameron T. Norris (pro hac vice)
Richard G. Morgan                                  Jeffrey M. Harris
LEWIS BRISBOIS                                     CONSOVOY MCCARTHY PLLC
90 South 7th Street                                1600 Wilson Blvd., Ste. 700
Suite 2800                                         Arlington, VA 22209
Minneapolis, MN 55402                              (703) 243-9423
612-428-5000                                       cam@consovoymccarthy.com
612-428-5001 (fax)
richard.morgan@lewisbrisbois.com                   Patrick Strawbridge
                                                   CONSOVOY MCCARTHY PLLC
                                                   Ten Post Office Square
                                                   8th Floor South PMB #706
                                                   Boston, MA 02109

        Counsel for Proposed Intervenor-Defendants Donald J. Trump for President, Inc.,
            Republican National Committee, and Republican Party of Minnesota




                                              14
